Citation Nr: 0521685	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for residuals of pneumonia.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  

In September 2004, the Board remanded the matter to the RO.  
In June 2005, the RO issued a Supplemental Statement Of the 
Case in which it continued the denial of the veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds, that unfortunately, this matter must be 
returned to the RO for additional development.  In this 
respect, it is clear that the RO, via the AMC, did not fully 
comply with the Board's prior September 2004 Remand 
directive.  

Specifically, in September 2004, the Board remanded the 
matter to the RO, in pertinent part, to afford the veteran an 
opportunity to testify at a hearing at the RO before a 
Veterans Law Judge.  There is no indication, however, that a 
hearing was scheduled or that the veteran no longer desired 
to attend a hearing.  As such, a remand of this matter is 
warranted.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran or 
claimant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. 268 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.

Accordingly, this matter is REMANDED for the following 
development:  

The RO should schedule the veteran for a 
hearing at the RO before a Veterans Law 
Judge, notifying the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  Unless the veteran 
indicates (in a signed writing) that he 
no longer wants a hearing, the hearing 
should be held, and the claims file 
thereafter returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

